Citation Nr: 0711084	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.  The veteran passed away on September [redacted], 2002; at the 
time of his death, he was in receipt of VA benefits.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  

In March 2005, a videoconference hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  That hearing was held in 
Detroit, Michigan.  A transcript of the hearing has been 
produced and has been included in the claims folder for 
review. 

The claim was remanded by the Board in October 2005.  The 
purpose of remand was to obtain the veteran's terminal 
hospital records along with other medical treatment records 
from various VA and private facilities.  The claim has since 
been returned to the Board for appellate review.  




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in September 2002; the Certificate of 
Death listed the cause of the veteran death to be sepsis.  No 
other conditions, disabilities, diseases, or disorders were 
listed as causing or contributing to the veteran's demise.  

3.  At the time of death, the veteran was service-connected 
for various disabilities involving the left hip.  The 
combined evaluation for his disabilities, at the time of his 
death, was 90 percent.  

4.  Also at the time of his death, it had been determined 
that the veteran was unable to obtain and maintain gainful 
employment, and as such, he was in receipt of a 100 percent 
evaluation classified as a total disability evaluation based 
on individual unemployability due to his service-connected 
disabilities (TDIU).  

5.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran had a disability that should have been service-
connected has not been presented.

6.  The veteran was not evaluated as totally disabled from a 
service-connected disability for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service for a 
period of not less than five years immediately preceding 
death.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 3.807 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

VA satisfied its duty to notify by means of a November 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
[A second letter was sent to the appellant in June 2006 by 
the Appeals Management Center (AMC).]  The letter informed 
the appellant of what evidence was required to substantiate 
her claim and of her, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision and the 
statement of the case (SOC).  In each instance, the VA has 
discussed what the appellant needed to present in the form of 
evidence that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  The Board, recognizing its duty to procure medical 
documents that would possibly corroborate the appellant's 
claim, specifically remanded the claim in order to obtain 
records from the Eisenhower VA Medical Center, the Escondido 
Care Center, the Nevada Manor, the Northwood Hills Care 
Center, and the Citizens Memorial Hospital.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  

Given the foregoing, the Board finds that the AMC has 
substantially complied with the duty to procure the 
additional medical records requested of the appellant 
pursuant to the Board's October 2005 remand instructions.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the appellant did indeed 
provide testimony before the undersigned Veterans Law Judge 
in March 2005, and a copy of the hearing transcript from that 
hearing has been included in the claims folder for review.  
The appellant was given notice that the VA would help her 
obtain evidence but that it was up to the appellant to inform 
the VA of that evidence.  During the long course of this 
appeal, the appellant and her accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the two issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death and DIC claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1994).

The veteran saw combat during World War II where he served in 
the European and African theatres-of-operations.  He was 
wounded in France in 1944 and was subsequently awarded the 
Purple Heart Medal.  He returned to CONUS and was mustered 
out of the Army.  Shortly after his discharge, and after he 
applied for benefits, service connection was granted for a 
severe left hip disability.  Initially, a 100 percent rating 
was assigned.  This disability was subsequently reduced to 70 
percent in December 1946.  He was also assigned special 
monthly compensation for the loss of use of the left foot.  

The veteran's disability evaluation remained at 70 percent 
until 1993 when it was increased to 90 percent.  He was also 
granted a total disability evaluation based on individual 
unemployability (TDIU).  The effective date of both awards 
was March 16, 1993.  The evaluations remained in effect until 
the veteran died.  The Board notes that the veteran was 
informed of the decision concerning the TDIU but he did not 
appeal.  More specifically, he did not request that the 
effective date of the award be back-dated to a date prior to 
March 16, 1993.  

The veteran's date of death was September [redacted], 2002.  Per the 
Certificate of Death, the veteran passed away as a result of 
sepsis while he was being treated at the Citizens Memorial 
Hospital.  No other illnesses, diseases, or disabilities were 
listed or suggested.  The Board notes that at the time of his 
death, the veteran was service-connected for incomplete 
paralysis of the left sciatic nerve with foot drop, 2 to 3 
inch shortening of the left leg by reason of pseudo-
articulation and removal of the femoral head, partial 
ankylosis of the left ankle, and assorted scars.  He was not 
only receiving special monthly compensation but also a TDIU.  
At the time of his death, the veteran did not have a claim 
before the VA requesting service connection for any other 
type of disability, including those involving the heart, 
lungs, urinary tract, or the brain.  

After the veteran passed away, the appellant (the veteran's 
widow) applied for dependency and indemnity compensation 
benefits.  In explaining her claim, the appellant has 
contended that as a result of the veteran's left hip 
disability and his military service in general, he developed 
other physical ailments that eventually led to his demise.  
She has further claimed that if the veteran had not been 
turned down for treatment from the Leavenworth VA Medical 
Center, he would not have developed sepsis which caused his 
death.  That is, if the veteran had been allowed to return to 
the Leavenworth VA Medical Center, a place where he had 
received excellent care, and had not had to depend upon 
private care facilities, his health would not have declined, 
he would have not developed sepsis, and he would not have 
died.  

The RO reviewed the appellant's claim and the veteran's 
service medical records.  Subsequently, the RO denied the 
appellant's request and the appellant appealed to the Board.  
In her notice of disagreement, and then again when she 
provided testimony before the Veterans Law Judge in March 
2005, in which she repeated her previous assertions.  

Despite the testimony provided by the appellant, the Board 
notes that none of the reports/records hint or insinuate that 
the veteran's death was related to or caused by his military 
service.  None of the documents hint that the veteran should 
have been assigned a 100 percent TDIU evaluation prior to 
March 16, 1993.  Additionally, the appellant has not provided 
an opinion from a VA or private physician insinuating that 
the veteran's death was related to his military service or to 
a service-connected disorder or to treatment he received at a 
VA facility.  

Despite the assertions made by the appellant, and commented 
thereon by her accredited service representative, the RO has 
denied the appellant's claim.  The RO has denied entitlement 
to service connection for the cause of the veteran's death 
because the medical evidence did not show that the veteran 
passed away due to or the result of a service-connected 
disorder.  Additionally, with respect to the appellant's DIC 
claim, the RO concluded that benefits could not be awarded 
because the veteran was not totally disabled for a period of 
10 years or more immediately before his death or for five 
years from the date of the veteran's discharge from the US 
Army.

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2006).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2006).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2006).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2006).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2006); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

As a result of the Board's October 2005, a VA doctor reviewed 
the veteran's claim folder, including records from the 
private health care facilities that the veteran resided 
therein, and his terminal medical records.  After reviewing 
those records, the doctor wrote the following:

	. . . the question is whether the veteran's 
various service-connected disabilities, including 
the treatment thereof, caused or resulted in his 
death or contributed to his death.  

...

In reviewing this man's records, it is apparent 
that there are 2 issues.  The first issue is 
whether or not his service-connected disabilities 
caused his death, or caused conditions relating to 
his death.  The second question is whether the VA 
system failed him in not accepting him as a patient 
in its Leavenworth, Kansas, facility.

[The veteran], according to his records, had 
multiple health problems.  The cause of death was 
sepsis, brought about by a urinary tract infection, 
and pneumonia.  His diagnoses from the Simmons 
Memorial Hospital, in Bolivar, Missouri, includes 
sepsis, urinary tract infection, pneumonia, 
dehydration, hypotension, dementia, and a thoracic 
aneurysm.  The veteran had been a nursing home type 
patient for several years, at the Eisenhower VA 
Medical Center in Escondido, California, at the 
Nevada Manor in Nevada, Missouri, and Northwood 
Hills Care Center at Humansville, Missouri.  He had 
required an indwelling catheter for urinary 
incontinence for a lengthy period of time, and his 
record includes a cerebrovascular accident on the 
right with hemiparesis after which urinary 
incontinence developed.  He also was noted to have 
an organic brain syndrome-dementia.  His records 
indicate that he was in a state of uremia with 
elevated BUN and creatine at his terminal event, 
that he had a long history of chronic obstructive 
pulmonary disease, and tobacco abuse.

After reviewing all of the data, it is my opinion 
that this veteran died of natural causes, inclusive 
of the above listed diagnoses.  It is my opinion 
that his cause of death was not at least as likely 
as not connected to his service-connected 
disability from his war related hip injury.

The family alleges that if the veteran had been 
accepted back to the Leavenworth Veterans' 
[Affairs] Facility, that his care would have been 
better than he received privately at the Nevada 
Manor and Northwood Hills Care Centers.  It is my 
opinion that it is impossible to state beyond mere 
speculation that this contention has any validity.  
The veteran had serious organic health problems, 
which also included coronary artery disease as well 
as the above mentioned diagnoses, and required an 
indwelling catheter or intermittent catheterization 
for his urinary function.  That the cathertization 
process predisposes to urinary tract infection is a 
well-known medical fact, and the need for catheter 
process is believed to be stroke related, not 
caused by service connected hip disability.

Whether another institution besides those care 
centers in which he was a patient prior to his 
death would have made him less likely to develop a 
urinary tract infection and sepsis would be subject 
to mere speculation.  He did have an additional 
radiographic proven pneumonia, which also may well 
have contributed to his sepsis and therefore was 
another non-service connected problem common to 
elderly people with severely compromised health.  

The facts of this claim indicate two things:  First that the 
patient did have severe service-connected disabilities and 
that he also had disabilities, such as a heart condition, 
organic brain disease, chronic obstructive pulmonary disease, 
and urinary incontinence, for which service connection was 
not in effect.  The veteran did not receive treatment for any 
of these nonservice-connected disabilities while he was in 
service.  Moreover, there is no indication from the veteran's 
service medical records that he was exhibiting symptoms or 
manifestations of any of these conditions while in service.  
Additionally, none of the medical records suggest that any of 
the nonservice-connected disabilities were caused by or 
secondary to or the result of his serious service-connected 
disabilities.  

The veteran's certificate of death does not list any type of 
service-connected condition that the veteran received 
treatment therefor while he was in service as causing, or 
contributing to, the veteran's death in September 2002.  That 
same death certificate also does not list the disabilities 
involving the left hip as causing, or contributing to, the 
veteran's death.  In support of her appeal, the appellant has 
written that the veteran's death was somehow related to his 
service-connected disabilities or his inability to receive 
treatment from a VA facility.  This evidence is considered 
lay evidence, and it is certainly deemed credible.  38 C.F.R. 
§ 3.159(a)(2) (2006).  She, however, has not shown, nor 
claimed, that she is qualified, through education, training 
or experience, to offer medical diagnoses, statements, or 
opinions.  Therefore, her opinion, while offered in good 
faith, cannot be considered competent medical evidence and, 
as such, it is insufficient for purposes of establishing 
nexus, or causation.  38 C.F.R. § 3.159(a)(1) (2006); also, 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, the doctors and other health care providers who 
treated veteran immediately prior to his death have not 
indicated on any of the medical records that the veteran died 
as a result of a disability or disease that began while the 
veteran was in service.  Moreover, none of the medical 
examiners have suggested that there was any relationship 
between the veteran's death and his service-connected 
disabilities and the treatment he received prior to his 
death.  The Board further adds that a VA examiner has 
specifically and conclusively opined that the veteran's death 
was not due to the veteran's service-connected disabilities 
nor was his death accelerated because the veteran was not 
receiving treatment at a VA facility.  With respect to the 
opinions given by the appellant, the VA doctor has basically 
stated that, while well-meaning, the conclusions made by the 
appellant were speculative and not supported by the medical 
evidence.  Thus, despite the appellant's contentions, medical 
evidence showing that the veteran's death was caused by or 
related to his service has not been presented.  

The same is true of the appellant's counterclaim involving 
the nontreatment of the veteran.  That is, the medical 
evidence does not show that the veteran's death was caused by 
or related to his nonreceipt of treatment at the Leavenworth 
VA Medical Center.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2006).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22 
(2006).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2006).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2006), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
established service connection for a number of disabilities, 
none of which had been determined to be totally disabling.  
However, it had been determined (by the VA) that his 
disabilities prevented him from obtaining and maintaining 
gainful employment.  He has been assigned a 100 evaluation 
for a TDIU with an effective date of March 16, 1993.  The 
veteran died on September [redacted], 2002.  The 100 percent 
evaluation was in effect for nine years, five months, and 
twenty days.  Nevertheless, because a 100 percent disability 
was not in effect for a period of 10 years as required by 38 
C.F.R. § 3.22 (2006), the appellant's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 
261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating or Board decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 (West 2002) 
analysis.

The Board notes that the appellant has not alleged that the 
veteran suffered from a disability that rendered him totally 
disabled for at least 10 years before his death if a claim 
had been filed earlier.  Even if such an allegation had been 
filed, such an allegation is tantamount to a "hypothetical 
claim" for entitlement, which is excluded from 
consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, the 
appellant's appeal, if it had been filed, would also be 
denied.  

The Board notes that the RO received the appellant's claim 
for DIC in October 2002.  Some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


